Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,644. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,993,743. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. (U.S. Patent Application Publication 2009/0192442) in view of Marasco et al. (U.S. Patent 6,635,035).

Regarding claims 2, 10-12 and 17-18, Ignon et al. disclose a skin treatment system comprising: 
a handpiece assembly including a main body portion (“main body portion” 110, see [0092] and figure 1) and a tip (“tip” 160 in figure 1 and counterparts in other alternate/equivalent embodiments, see [0092] and figure 1 in particular and figures 1- 2IB in general) positioned along a distal end of the main body portion;
the tip (e.g., working end) is rigid (see [0153] and [0166]) and comprises a peripheral lip (“tip 660 comprises a lip 667, ridge or other feature along its outer periphery,” see [0154] and figure 9A for example),
wherein the tip (or working end) comprising at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue;
(“Any of the embodiments of a tip disclosed herein, including but not limited to those illustrated in FIGS. 1-21B, tip designs incorporated by reference or any other tip designs, or variations thereof, can include one or more abrasive elements configured to treat skin. In addition, such tips can include one or more treatment elements, either in addition to or in lieu of abrasive elements. As used herein, "abrasive element” is a broad term and includes, without limitation, protruding elements, abrasive materials (e.g., grit, sandpaper-like material, other coarse materials, etc.), roughened surfaces, contoured surfaces, surfaces with openings, recesses or other features, brushes, blades, surfaces impregnated with diamonds or other materials and/or the like, see [0143]), or alternatively
(the collection of “protruding members” 674 and 676 and the portion of “spiral ridge” 680 (claim 11) other than the most inner portion making a revolution of 360°, see [0154]-[0157] and figure 9A, 9C, and 9FP), or alternatively o “the protruding members 574, 576, 578 comprise relatively sharp edges, which can be configured to remove skin,” see [0145] and figures 8A-8F (claim 10), or alternatively
the edge of the “spiral-shaped ridge,” see [0014] and [0155] and figure 9A (claim 11),
a fluid delivery conduit (the passage clearly accompanying and directly feeding the “opening” 670, see [0154]-[0157] and figure 9A, 9C, and 9F) configured to place the tip in fluid communication with a fluid source (the fluid in “cartridge” 200, see [0093] and figure 1), wherein fluid is configured to be delivered through the fluid delivery conduit to the tip; 
a suction conduit (comprising “one or more waste channels” 120 and “one or more removal channels” 150, see [0118] and figure 3B for example) configured to place the tip in fluid communication with a suction source, wherein spent fluid and debris are configured to be removed away from the tip through the suction conduit,
a first opening in fluid communication with the fluid delivery conduit (“central opening” 670, see [0155] and figure 9A),
a second opening in fluid communication with the suction conduit (“one or more outlet openings 672A-672D to permit exfoliated skin, spent serums and other fluids and/or any other waste materials to be removed from the distal end 661 of the tip 660,” see [0155] and figure 9A),
wherein the first opening, the second opening and the at least one skin abrading member are positioned within an interior of the peripheral lip (see figure 9A).
However, Ignon et al. do not explicitly recite a control module configured to regulate a pulsed pattern of fluid or a control module to regulate a positive pressure of the fluid.
Like Ignon et al., Marasco et al. disclose a tissue/skin treatment system irrigation, debridement (which provides a similar function of the abrading/abrasive element disclosed by Ignon et al.), and suctioning functions and teach providing the system with a control module (“fluid transfer pump” 50, see col. 5:55 — col. 6:44 and figure 3) configured to regulate the irrigation fluid with a pulsed pattern (interpreted as a pattern of relative positive and negative pressures) in order to enhance irrigation, washing/flushing and debridement of the tissue (see abstract, col. 3:40-64, col. 4:16- 39, col. 6:16-44 and figures 1, and 3-5 for example.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ignon et al., as taught by Marasco et al., to provide with a control module configured to regulate the irrigation fluid in a pulsed manner (interpreted as a pattern of relative positive and negative pressures) in order to enhance irrigation, washing/flushing and debridement of the tissue.
With respect to the recitation the system is A) “configured to at least partially remove an outer layer or an epidermis of a skin surface,” B) the peripheral lip is “configured to contact the skin surface and create a seal with the skin surface during use,” C) “wherein delivery of fluid to the working end using the pulsed pattern assists with penetration of fluid into the skin surface,” and their cognates are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Both prior art references disclose abrasion/debridement and are clearly capable of performing the functional limitation.

Regarding claims 2-5, 13-14 and 20, Ignon et al. in view of Marasco et al. disclose the claimed invention, see Marasco et al. col. 6:16-44 and figures 1, and 3-5.

Regarding claim 6, Ignon et al. disclose the claimed invention of a serum, see [0016] and [0032] for example.

Regarding claim 7, 15, and 21, Ignon et al. disclose the claimed invention including the manifold (“manifold system” 460), see [0139] and figure 7.

Regarding claims 8-9, 16 and 19, Ignon et al. in view of Marasco et al. disclose the claimed invention. Although Marasco et al. do not explicitly recite the terms “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” Marasco et al. disclose an “inner surface of the pressurized fluid feed pump” 58 that provides a pulsating fluid pattern having a “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” see col. 6:16-44 and figures 4-5.


Response to Arguments

Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
First, on page 8, 2nd to last paragraph Applicant states the combination of Ignon et al. in view of Marasco et al. is improper and then says nothing more about the impropriety of the combination. Somehow the abrasion method and device of Ignon et al. is improperly combined with the debridement method and device of Marasco et al..  This is confusing since abrasion’s meaning includes “the process of scraping or wearing something away” while the meaning of debridement means “the removal of damaged tissue or foreign objects from a wound.”  These two prior art references would be combinable and analogous art to one of ordinary skill in the art.
Second, beginning on page 8, last three lines through page 9, 1st full paragraph, Applicant asserts:
Pursuant to the Interview, Applicant submits that the claims, as amended herein, are novel, non-obvious and otherwise patentable over the references of record, either alone or in combination. For example, with respect to independent Claim 2, the cited references and other references of record fail to teach or suggest, inter alia, a skin treatment system configured to at least partially remove an outer layer or an epidermis of a skin surface, the skin treatment system comprising a handpiece assembly including a main body portion and a tip positioned along a distal end of the main body portion, the tip comprising a peripheral lip configured to contact the skin surface and create a seal with the skin surface during use, a fluid delivery conduit configured to place the tip in fluid communication with a fluid source, wherein fluid is configured to be delivered to the tip through the fluid delivery conduit and a first opening in fluid communication with the fluid delivery conduit using a pulsed pattern, a control module configured to regulate the pulsed pattern of fluid, and a suction conduit configured to place the tip in fluid communication with a suction source, wherein spent fluid and debris are configured to be removed away from the tip through the suction conduit and a second opening in fluid communication with the suction conduit, wherein the tip comprises at least one skin abrading member configured to abrade, at least partially, the epidermis when the handpiece assembly is moved relative to skin tissue, and wherein the first opening, the second opening and the at least one skin abrading member are positioned within an interior of the peripheral lip.
For at least the above reasons, Applicant submits that the pending claims are novel, non- obvious and otherwise patentable over the cited references, either alone or in combination with any other reference(s). In addition, the dependent claims are distinguished over the cited references in view of additional language included therein. Accordingly, Applicant requests that the obviousness rejections presented in the Office Action be withdrawn.

These argument is unpersuasive.  It should be noted Applicant amended independent claims 2, 12, and 17 and the amendments were either A) disclosed by the primary reference (also by the present inventor herein), or B) recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation which can be performed by the prior art.  It should be noted further, recitations of deeper penetration into the tissue by the fluid also depend on a fluid source or reservoir with the required pressure – which is/are in fact absent from the presently claimed invention.  The fluid delivery lumen is simply responsible for delivering fluid from a proximal position to a distal position.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Accordingly, this action is made FINAL.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792